*997On petition for writ of certiorari to the United States' Court of Appeals for the Seventh Circuit. The motion of Frank J. Huebner to withdraw from opposition to the Government’s petition for writ of certiorari is granted. The motion of Harold A. Smith et al. for leave to withdraw as counsel for Frank J. Huebner is granted. The petition .for writ of certiorari is granted, limited to the issues raised in the amended motion to remand and supplement thereto and the respondents’ answer to the amended motion to remand.